


Exhibit No. 10.9    


PDC ENERGY, INC.
2013 PERFORMANCE SHARE AGREEMENT
This Performance Share Agreement (hereinafter referred to as the "Agreement")
dated January 16, 2013 is by and between PDC Energy. Inc., a Nevada Corporation
(hereinafter referred to as the "Company") and _________________ (hereinafter
referred to as "Executive").
ARTICLE I


PURPOSE OF AGREEMENT


1.1Purpose of Grant. Pursuant to the Company's 2010 Petroleum Development
Corporation Long-Term Equity Compensation Plan (hereinafter referred to as the
"Plan") and subject further to the terms and conditions herein set forth, the
Company and Executive enter into this Agreement pursuant to which the Executive
may earn Performance Shares. Each Performance Share represents the value of one
share of $0.01 par value common stock of the Company. Upon the Company's
achievement of pre-determined objectives for a specified performance period
(hereinafter referred to as the "Performance Period"), the Company will
distribute to the Executive a number of Shares equal to the number of
Performance Shares earned by the Executive for the Performance Period.


1.2Committee Authority. The Plan is administered by the Compensation Committee
of the Board (hereinafter referred to as the "Committee"). Under the Plan, the
Committee has, among its other powers, the authority to determine the final
payout under the Agreement.


ARTICLE 2


PERFORMANCE CONDITIONS


2.1Performance Period. Pursuant to this Agreement, the three year period
beginning January 1, 2013 and ending on December 31, 2015 will be the
Performance Period.


2.2Performance Award. Executive has a target of _______ Performance Shares
(hereinafter referred to as the "Target Award") for the Performance Period. The
range of Performance Shares which may be earned by the Executive for the
Performance Period is -0- to ___________.


2.3Performance Metric. Subject to Section 2.7, Awards of Performance Shares will
be paid out to the Executive, if at all, following the close of a Performance
Period based upon Total Shareholder Return ("TSR") of the Company relative to
TSR for the Peer Companies for such Performance Period (the "Performance
Metric").


2.4Total Shareholder Return (TSR). For purposes of the Performance Metric,
except as otherwise provided in Sections 2.8 and 2.9(a) below, TSR for a
company, including the Company, will be:


(a)The result of:


(i)Average Share Price for the last twenty (20) business days of the Performance
Period, minus




--------------------------------------------------------------------------------




(ii)Average Share Price for the twenty (20) business days preceding the
beginning of the Performance Period, plus


(iii)Dividends (cash or stock based on ex-dividend date) paid per share of
company common stock over the Performance Period,


divided by
(b)Average Share Price for the twenty (20) business days preceding the beginning
of the Performance Period.


2.5Average Share Price. For purposes of the TSR used in the Performance Metric,
the "Average Share Price" means the average daily closing price of the shares on
the NASDAQ Global Select Market (or if the company is not listed on the NASDAQ
Global Select Market, then on the principal securities exchange on which such
shares are tracked) as published by a reputable source over the relevant
measuring period.


2.6Peer Companies. For purposes of the Performance Metric for the relevant
Performance Period, the "Peer Companies" means the companies listed on Schedule
A. Any Peer Company that ceases to be publicly traded entity on a recognized
stock exchange during the Performance Period will be removed from the Peer
Company list for the Performance Period. For the Performance Period no companies
may be added to the list during the Performance Period.


2.7Award Determination. At the end of the Performance Period, the Peer Companies
and the Company shall be ranked together based on their TSR for the Performance
Period from the highest TSR being number 1 to the lowest TSR being the number of
Peer Companies, including the Company, remaining in the group at the end of the
Performance Period. Based on the Company's relative TSR rank among the Peer
Companies for the Performance Period, Executive will have earned Performance
Shares as determined by the Company's rank as follows:


•
If the Company is ranked number 1, 200% of the Target Award



•
If the Company is ranked at the 75th percentile of the Peer Companies, including
the Company, 150% of the Target Award



•
If the Company is ranked at the 50th percentile or median of the Peer Companies,
including the Company, 100% of the Target Award



•
If the Company is ranked at the 25th percentile of the Peer Companies, including
the Company, 50% of the Target Award



•
If the Company is ranked below the 25th percentile of the Peer Companies,
including the Company, no award will be paid



If the Company is ranked between any of these payout levels, the percentage
multiple of the Target Award will be interpolated based on the actual percentile
ranking of the Company in relation to the payout levels. Notwithstanding the
preceding, if the Company's overall TSR is negative, no more than one hundred
percent (100%) of the Target Award will be paid to the Executive. Any partial
shares will be rounded up to the next whole number.




--------------------------------------------------------------------------------




2.8Termination of Continuous Service or Change in Control Prior to End of
Performance Period.


(a)Voluntary or Involuntary Termination Prior to Change in Control. If the
Executive voluntarily terminates Continuous Service or if the Company terminates
the Executive's Continuous Service during the Performance Period, either of
which occurs before a Change in Control, all Performance Shares will be
immediately forfeited.


(b)Death or Disability. Notwithstanding Section 2.8(a), in the event of the
death or Disability of the Executive during the Performance Period, either of
which occurs before a Change in Control, the Executive (or estate) will receive
a pro-rata payment (based on the number of completed months during the
Performance Period compared to the total number of months in the Performance
Period) based on actual results at the end of the Performance Period.
Notwithstanding, if the triggering event is due to a death that occurs during
the first two (2) years of the Performance Period, such pro-rata payment will be
based on actual results through the date of death with the Performance Metric
calculated with reference to the Average Share Price for the twenty (20)
business days prior to the date of death.


(c)Change in Control. In the event of a Change in Control:


(1)If less than one-half of the Performance Period has elapsed with respect to
an Award of Performance Shares, then one hundred percent (100%) of the Target
Award for the Performance Period will be paid to the Executive.


(2)If at least one-half of the Performance Period has elapsed with respect to an
Award of Performance Shares, then the Executive will receive the greater of (A)
one hundred percent (100%) of the Target Award or (B) the percentage
corresponding to the actual performance level achieved as of the date of the
Change in Control.


(d)Continuous Service. For purposes of this Agreement, the term “Continuous
Service” shall mean Executive's uninterrupted service to the Company or an
Affiliate as an Employee or Non-Employee Director. The Committee shall determine
in its discretion whether and when Executive's Continuous Service has ended
(including as a result of any leave of absence); provided, however, that
Executive's Continuous Service shall not be deemed to have ended in the event
Executive retires or otherwise terminates as an Employee but continues to
perform services as a Non-Employee Director.


2.9Payment of Performance Shares.


(a)Performance Shares earned for the Performance Period will be issued to the
Executive only following the Committee's formal review and certification of the
actual TSR performance results for the Performance Period.


(b)Performance Shares payable to an Executive pursuant to Section 2.3 following
the last day of a Performance Period will be paid in a lump sum distribution of
Shares to the Executive on the seventy-fourth (74th) day following the last day
of the Performance Period.


(c)Performance Shares payable to an Executive pursuant to Section 2.8(b) will be
paid in a lump sum distribution of Shares to the Executive on the seventy-fourth
(74th) day following the last day of the Performance Period, except that in the
case of a death during the first two (2) years of the Performance Period,
payment will be made on the seventy-fourth (74th) day following the date of
death.






--------------------------------------------------------------------------------




(d)Performance Shares payable to an Executive pursuant to Section 2.8(c)
following a Change in Control will be paid in a lump sum distribution of Shares
to the Executive on the seventy-fourth (74th) day following the date of the
Change in Control.


2.10Tax Withholding. Executive shall make arrangements with the Company to
satisfy all applicable income and employment tax withholdings that may result
from the issuance of Shares hereunder, which withholdings may be satisfied (at
the election of Executive made prior to the payment date): (i) by Executive
paying to the Company directly in cash the amount of such withholdings, (ii) by
having the Company withhold from Shares paid to Executive a number of Shares
necessary to satisfy such tax withholding obligations, or (iii) by a combination
of the foregoing methods; provided, however, that in the absence of an
affirmative election by Executive prior to the payment date, the Company shall
satisfy such tax obligations pursuant to subsection (ii), above.


2.11Dividend Equivalents. Executive shall be entitled to a cash payment with
respect to each Performance Share earned and payable under this Agreement in an
amount equal to the ordinary cash dividends that would have been payable to
Executive had Executive been the owner of an actual Share of stock (as opposed
to a Performance Share) from the first date of the Performance Period through
the date the Performance Share is paid. Such cash payment shall be made in a
single lump sum on the date on which payment is made in respect of the related
Performance Share pursuant to Section 2.9.


2.12Stockholder Rights. An Executive will not have any voting or other
stockholder rights with respect to any Performance Shares. Executive shall have
full stockholder rights with respect to Shares issued as payment for Performance
Shares pursuant to Section 2.9.


2.13Fractional Shares. The Company will not be required to issue any fractional
Shares pursuant to this Agreement. The Committee may provide for the elimination
of fractions or for the settlement of fractions in cash.


ARTICLE 3


GENERAL


3.1Capitalized Terms. All capitalized terms shall have the meeting ascribed to
them under this Agreement or, if not otherwise defined in this Agreement, then
such capitalized terms will have the meaning ascribed to them under the Plan.


3.2Construction. The provisions of this Agreement will be construed in a manner
consistent with the Plan. In the event of any inconsistency between the terms of
the Agreement and the terms of the Plan, the terms of the Plan will control.


3.3Compliance with Section 409A of the Internal Revenue Code. This Agreement and
all payments made hereunder are intended to be exempt from or to comply with the
requirements of Section 409A of the Code and this Agreement shall be interpreted
accordingly.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive hereby execute this Agreement to
be effective as of the day and year first above written.
ATTEST:
[Corporate Seal]                PDC ENERGY, INC.


____________________________________    By:
_____________________________________    
Sue Sander                    




Date:______________________


EXECUTIVE


____________________________________    __________________________________________________                    
Witness                    Signature


Date:______________________
            


Please sign, date and return the signed agreement immediately to Sue Sander. If
you are not in the office, please fax or email by PDF immediately to Sue Sander.










--------------------------------------------------------------------------------






SCHEDULE A
PEER COMPANIES
The following 16 companies compromise the Peer Companies for the 2013 - 2015
Performance Period:
•
Berry Petroleum Company

•
Bill Barrett Corporation

•
Carrizo Oil & Gas, Inc.

•
Comstock Resources, Inc.

•
EXCO Resources, Inc.

•
Forest Oil Corporation

•
Goodrich Petroleum Corporation

•
Laredo Petroleum Holdings, Inc.

•
Magnum Hunter Resources Corp.

•
Penn Virginia Corp.

•
PetroQuest Energy, Inc.

•
Quicksilver Resources, Inc.

•
Resolute Energy Corporation

•
Rosetta Resources Inc.

•
Stone Energy Corporation

•
Swift Energy Company





